UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7001


RICARDO CRUZ,

                Petitioner - Appellant,

          v.

FRANK L. PERRY, Secretary; CYNTHIA THORNTON, Administrator,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Frank D. Whitney,
Chief District Judge. (2:14-cv-00014-FDW)


Submitted:   September 25, 2014       Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricardo Cruz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricardo     Cruz     seeks    to    appeal      the     district         court’s

order    dismissing       as     untimely    his        28   U.S.C.       §    2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of     the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537    U.S.       322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Cruz has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3